UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-52567 Lightwave Logic, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of Incorporation or Organization) 82-049-7368 (I.R.S. Employer Identification No.) 111 Ruthar Drive Newark, DE (Address of principal executive offices) (Zip Code) (302) 356-2717 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes¨Nox The number of shares of the registrant’s Common Stock outstanding as of November 13, 2013 was 52,592,789. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Part I Financial Information 2 Item 1 Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 4 Controls and Procedures 35 Part II Other Information 36 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6 Exhibits 36 Signatures 37 1 PART I – FINANCIAL INFORMATION Item 1Financial Information LIGHTWAVE LOGIC, INC. (A Development Stage Company) FINANCIAL STATEMENTS SEPTEMBER30, 2013 (UNAUDITED) 2 LIGHTWAVE LOGIC, INC. (A Development Stage Company) CONTENTS PAGE BALANCE SHEETS 4 STATEMENTS OF OPERATIONS 5 STATEMENT OF STOCKHOLDERS’ EQUITY 6 STATEMENTS OF CASH FLOWS 13 NOTES TO FINANCIAL STATEMENTS 15 3 LIGHTWAVE LOGIC, INC. (A Development Stage Company) BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses and other current assets PROPERTY AND EQUIPMENT - NET OTHER ASSETS Intangible assets - net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable and accrued expenses- related parties Accrued expenses TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, 1,000,000 authorized
